IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0453-04


ROBERT DODD, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

HARRIS  COUNTY



 PER CURIAM.


	This case arises from a revocation of probation.  The Court of Appeals found the evidence
insufficient to support revocation.  In its petition for discretionary review, the State contended that
the evidence was sufficient.  After reviewing the parties' briefs and the relevant portions of the
record, we conclude that our decision to grant the petition was improvident. Accordingly, we dismiss
the State's petition for discretionary review. See TEX. R. APP.P. 69.3.
Date delivered: June 29, 2005
Do not publish